DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 17 and 19 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 10,977,254. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below:
Current Application 17/114,051
U.S. Patent No. 10,977,254
1
1
2
2
3
3
4
4
5
5
6
6

7
8
8
9
9
10
10
11
11
12
1
13
12
14
13
15
14
16
15
17
16
19
17
20
18




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 7, 10 – 11, 16 – 17 and 19 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2010/0235295 issued to Amanda Zides et al (hereinafter referred to as Zides)

As to claim 1, Zides discloses a processing unit (computer/programmable processor, see Para. 0096); and 
a memory coupled to the processing unit (memory communicating to the processor, see Para. 0098), the memory encoding computer executable instructions that, when executed by the processing unit, perform a method comprising: 
receiving a request to search for one or more of the healthcare providers, wherein the request includes a search query (search a database of healthcare providers, see Para. 0030); 
assigning a total boost score to each of the one or more healthcare providers who match the search query (assign weights to healthcare provider scores, see Para. 0052), wherein the total boost score is based on one or more values from a group comprising: 

(weighted score for a healthcare provider’s proximity to a user, see Para. 0052, this is a distance boost); 
ranking the one or more healthcare providers who match the search query based on the total boost score to create a ranked results list (ranking returned recommendations based on the healthcare provider scores, see Para. 0053); and 
providing access to the ranked results list over a computer network (returning ranked recommendations, see Para. 0053, and networked computing environment for identifying one or more healthcare providers to a user, see Para. 0089). 

As to claim 2, Zides discloses wherein the request to search for one or more of the healthcare providers further comprises a type of search from a group consisting of: name, specialty, location, diagnosis, conditions treated, and procedures performed (GUI 100 may, additionally or alternatively, enable the user to input other information related to the user, such as, for example, occupation, income, marital status, and/or information regarding the health condition of the user's parents, See Para. 0030, and the collection of healthcare provider profiles 200 can be searched by doctor type, doctor location, doctor success rates, and/or doctor treatment costs to identify appropriate healthcare providers for an individual, see Para. 0041).



(user input metrics for search, see Para. 0048 and Fig. 4, user can input different search metrics and weights, which are types of searches).

As to claim 4, Zides discloses determining a search location for the request to search for one or more of the healthcare 82Atty. Docket No. 40476.0014USU1 providers (the healthcare profiles are searched by location, see Para. 0041); and 
defining a search radius value from the search location based on the type of search (location input metric field 404, see Para. 0048 and Fig. 4, Fig. 404 shows the user may enter a number of miles from their location to search for healthcare providers). 

As to claim 5, Zides discloses wherein the total boost score for each of the one or more healthcare providers is based on a distance boost and the distance boost for each of the one or more healthcare providers is based on the type of search (weighted score for a healthcare provider’s proximity to a user, see Para. 0052, this is a distance boost).




(the healthcare profiles are searched by location, see Para. 0041, and location input metric field 404, see Para. 0048 and Fig. 4, Fig. 404 shows the user may enter a number of miles from their location to search for healthcare providers).

As to claim 7, Zides discloses wherein the total boost score for each of the one or more healthcare providers is based on an experience boost and the experience boost is based on self-reported information received from each of the one or more healthcare providers who match the search query, wherein the self-reported information comprises one or more categories from a group comprising: 
procedure volume information; and
conditions treated information (healthcare provider indicated treatment costs and success rates, see Para. 0039 - 0040).






(search a database of healthcare providers, see Para. 0030); 
creating an experience score for each of the one or more healthcare providers who match the search query (assign weights to healthcare provider scores, see Para. 0052), wherein the experience score is based on the search query and one or more 83Atty. Docket No. 40476.0014USU1attributes from a group comprising: a medical specialty, a condition treated, a procedure performed, a patient volume for the search term, a total patient volume, a board certification, a board actions history, a sanctions history, a malpractice history, and a level of degree (the collection of healthcare provider profiles 200 can be searched by doctor type, doctor location, doctor success rates, and/or doctor treatment costs to identify appropriate healthcare providers for an individual, see Para. 0041, doctor type is medical specialty); 
creating a search results list using the experience score for each of the one or more healthcare providers who match the search query (ranking returned recommendations based on the healthcare provider scores, see Para. 0053); and 
providing access to the search results list over a computer network (returning ranked recommendations, see Para. 0053, and networked computing environment for identifying one or more healthcare providers to a user, see Para. 0089). 


(healthcare provider indicated treatment costs and success rates, see Para. 0039 - 0040).

As to claim 17, Zides discloses wherein the search results list includes a hyperlink to a report on an affiliated hospital, medical center, or other type of treatment center for each of the one or more healthcare providers (hospital affiliation, see Para. 0086, and additional information provided by a website is provided by selection of a button, see Para. 0058).

As to claim 19, Zides discloses creating a healthcare provider profile using the experience score for each of the one or more healthcare providers who match the search query (user input metrics for search, see Para. 0048 and Fig. 4, user can input different search metrics and weights, which are types of searches).

As to claim 20, Zides discloses wherein the search term comprises a procedure and the experience score is based the patient volume for the procedure (number of users, see Para. 0084). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8, 12 – 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zides in view of U.S. Patent Application Publication No. 2006/0161456 issued to Geoffrey Baker et al (hereinafter referred to as Baker).


Baker teaches wherein the experience boost is based claims information received from one or more insurance companies regarding each of the one or more healthcare providers who match the search query and the claims information includes one or more categories from a group comprising: 
procedure volume information; and 
conditions treated information (insurance company provided doctor information including kind of services appurtenant to healthcare and quality measure scores, see Para. 0033 and 0076).
Zides and Baker are analogous due to their disclosure of providing doctor search and scores to patients. 
Therefore, it would have been obvious to modify Zides use of searching, weighting and ranking healthcare providers with Baker’s use of insurance companies providing data about healthcare providers in order to present information to patients that yield easily understood, yet statistically valid, rankings in response to those patients’ desire to find or compare medical providers associated with their particular medical condition or treatment needs.


Baker teaches wherein information regarding the condition treated attribute is received from one or more insurance companies (insurance company provided doctor information including kind of services appurtenant to healthcare and quality measure scores, see Para. 0033 and 0076).
Zides and Baker are analogous due to their disclosure of providing doctor search and scores to patients. 
Therefore, it would have been obvious to modify Zides use of searching, weighting and ranking healthcare providers with Baker’s use of insurance companies providing data about healthcare providers in order to present information to patients that yield easily understood, yet statistically valid, rankings in response to those patients’ desire to find or compare medical providers associated with their particular medical condition or treatment needs.

As to claim 13, Zides modified by Baker discloses wherein the condition treated attribute relates to one or more conditions and is based on claims data received from the one or more insurance companies, wherein the claims data comprises a total number of patients treated for the one or more conditions by each of the one or more healthcare providers (number of patients who had a particular service by the medical provider, see Baker: Para. 0152).


Baker teaches wherein information regarding the procedure volume attribute is received from one or more insurance companies (insurance company provided doctor information including kind of services appurtenant to healthcare and quality measure scores, see Para. 0033 and 0076, and number of patients who had a particular service by the medical provider, see Baker: Para. 0152, number of patients is volume of patients).
Zides and Baker are analogous due to their disclosure of providing doctor search and scores to patients. 
Therefore, it would have been obvious to modify Zides use of searching, weighting and ranking healthcare providers with Baker’s use of insurance companies providing data about healthcare providers in order to present information to patients that yield easily understood, yet statistically valid, rankings in response to those patients’ desire to find or compare medical providers associated with their particular medical condition or treatment needs.





(number of patients who had a particular service by the medical provider, see Baker: Para. 0152, number of patients is volume of patients).

As to claim 18, Zides discloses the limitations of claim 10 substantially as claimed; however, Zides does not explicitly disclose wherein disciplinary action attribute indicates 84Atty. Docket No. 40476.0014USU1 that the healthcare provider has not received any disciplinary actions.
Bakers teaches wherein disciplinary action attribute indicates 84Atty. Docket No. 40476.0014USU1 that the healthcare provider has not received any disciplinary actions (malpractice history, see Para. 0010).
Zides and Baker are analogous due to their disclosure of providing doctor search and scores to patients. 
Therefore, it would have been obvious to modify Zides use of searching, weighting and ranking healthcare providers with Baker’s use of insurance companies providing data about healthcare providers in order to present information to patients that yield easily understood, yet statistically valid, rankings in response to those patients’ desire to find or compare medical providers associated with their particular medical condition or treatment needs.

Allowable Subject Matter
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARK E HERSHLEY/Primary Examiner, Art Unit 2164